

116 HR 7461 IH: To authorize appropriations for the Department of Veterans Affairs for construction and maintenance, and for other purposes.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7461IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Levin of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize appropriations for the Department of Veterans Affairs for construction and maintenance, and for other purposes.1.Authorization of appropriations for Department of Veterans Affairs(a)In generalThere is authorized to be appropriated for the Department of Veterans Affairs $3,396,000,000 to carry out subsection (b). Amounts appropriated pursuant to this section shall remain available for obligation or expenditure without fiscal year limitation.(b)Use of amountsThe amount authorized to be appropriated under subsection (a) shall be used by the Secretary of Veterans Affairs as follows:(1)$750,000,000 for minor construction.(2)$750,000,000 for non-recurring maintenance.(3)$1,350,000,000 for major construction projects that are partially funded for fiscal year 2021.(4)$546,000,000 for grants under subchapter III of chapter 81 of title 38, United States Code.(c)Contracting goalsThe contracting goals under section 15(g) (1) and (2) of the Small Business Act (15 U.S.C. 644) shall apply to a contract entered into using amounts authorized to be appropriated under this section and used pursuant to subsection (b) (1) and (2).